                                          Case 3:20-cv-02082-WHO Document 39 Filed 01/07/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSE RIGOBERTO MORENO,                            Case No. 20-cv-02082-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER DISMISSING SECTION 1983
                                                 v.                                        CLAIM WITH PREJUDICE
                                   9

                                  10     PERKINS WILL, INC., et al.,                       Re: Dkt. Nos. 33, 34, 35, 37, 38
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On July 16, 2020, after reviewing pro se plaintiff Jose Rigoberto Moreno’s amended

                                  14   complaint (“Complaint”) and the evidence that he submitted in connection with it, I found that

                                  15   Moreno’s Complaint failed to state a claim on which relief may be granted and dismissed it. Dkt.

                                  16   No. 31. However, because it appeared possible that he may be able to state a 42 U.S.C. § 1983

                                  17   claim based upon use of excessive force, I dismissed the Complaint without prejudice and gave

                                  18   Moreno the opportunity to file an amended complaint by August 17, 2020. Id.

                                  19          After approximately four months with no response from Moreno, on November 20, 2020, I

                                  20   dismissed this action for failure to prosecute and comply with court orders pursuant to Federal

                                  21   Rule of Civil Procedure 41(b). Dkt. No. 33. I dismissed all of Moreno’s claims with prejudice

                                  22   except for his Section 1983 claim. Id. I ordered Moreno to show cause why his Section 1983

                                  23   claim should not also be dismissed with prejudice “by filing a motion for leave to file an amended

                                  24   complaint with one claim under Section 1983, and attaching the proposed amended complaint to

                                  25   the motion, no later than December 21, 2020.” Id.

                                  26          On December 10, 2020, Moreno filed a motion for leave and proposed amended

                                  27   complaint. Dkt. No. 35. Instead of focusing on why his Section 1983 claim for excessive force

                                  28   should not be dismissed with prejudice, as my November 20, 2020 order instructed him to do,
                                           Case 3:20-cv-02082-WHO Document 39 Filed 01/07/21 Page 2 of 2




                                   1   Moreno simply reiterates why he thinks his other claims for benefits, employment and housing

                                   2   should continue. I have already dismissed those claims with prejudice and nothing in Moreno’s

                                   3   proposed amended complaint leads me to conclude that I was mistaken.

                                   4           Moreno’s proposed amended complaint fails to state a plausible Section 1983 claim

                                   5   despite the ample opportunity I provided him to do so.1 Without allegations describing the

                                   6   incident that led to the purported use of excessive force or explaining which defendants took what

                                   7   action, he does not meet the minimal requirements set forth for notice pleading in Rule 8. See

                                   8   Simmons v. Aranda, No. C 11-6190 SBA PR, 2013 WL 663922, at *2 (N.D. Cal. Feb. 22, 2013);

                                   9   Beasley v. Thomas, No. 12-CV-01640-WHO (PR), 2014 WL 4078235, at *3 (N.D. Cal. Aug. 18,

                                  10   2014)

                                  11           Having reviewed Moreno’s filings and weighing the factors described in Omstead v. Dell,

                                  12   Inc., 594 F.3d 1081, 1084 (9th Cir. 2010), I find it appropriate to dismiss Moreno’s Section 1983
Northern District of California
 United States District Court




                                  13   claim with prejudice. Accordingly, this action is hereby DISMISSED in its entirety with

                                  14   prejudice. The Clerk of Court shall close the case.

                                  15           Because this case is dismissed in its entirety, Moreno’s motions for electronic case filing,

                                  16   for leave to extend service to prosecute, and for entry of default and judgment are DENIED. Dkt.

                                  17   Nos. 34, 37, 38.

                                  18           IT IS SO ORDERED.

                                  19   Dated: January 7, 2021

                                  20

                                  21
                                                                                                     William H. Orrick
                                  22                                                                 United States District Judge
                                  23

                                  24

                                  25

                                  26
                                       1
                                  27    In his motion for leave to amend, Moreno complains that he received no assistance from the
                                       Legal Help Desk to prepare an amended complaint. However, I note that the December 3, 2020
                                  28   email exchange attached to his motion shows that the Legal Help Desk informed him that they are
                                       “not able to offer [Moreno] any additional appointments.” Dkt. No. 35 (emphasis added).
                                                                                       2
